Citation Nr: 1511768	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  15-00 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to March 2, 1997, for the grant of service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active military service from July 1948 to September 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the St. louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for ischemic heart disease, effective March 2, 1997.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The presence of ischemic heart disease has been demonstrated as of March 2, 1997.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 2, 1997, for the award of entitlement to service connection for ischemic heart disease, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO sent the Veteran a letter in March 2011 informing him that the RO would be conducting a special review of his previously declined claim of entitlement to service connection for heart disease as required by orders of the United States district court in the class-action case of Nehmer v. U.S. Department of Veterans Affairs.  In this letter, the Veteran was informed of the evidence and information that he should submit.  Thereafter, his service connection claim was reviewed and ultimately granted in the August 2011 rating decision on appeal.

The Board also finds that VA has met its duty to assist in this case.  All pertinent service treatment records, private treatment records, and VA treatment records have been obtained and associated with the record.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate this claim.  The Board is also unaware of any such evidence.

VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Laws and regulations

Generally, for the grant of service connection, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  When a claim for entitlement to service connection is received within one year of separation from the military, the effective date shall be the day after separation or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816.  Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816.  The Veteran in this case served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See  38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2), a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  Ischemic heart disease was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes that the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease.

Accordingly, the Board concludes the Veteran is a "Nehmer class member" as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(2).  If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

In this case, the record reflects that the Veteran served in the Republic of Vietnam and was later granted presumptive service connection for ischemic heart disease based on presumed exposure to herbicides during such service.  The Veteran filed an initial claim for service connection for heart disease in November 1986 which was denied in a February 1987 rating decision.  The Veteran was also denied service connection for heart disease in May 1997 and February 2007.

An August 2011 rating decision granted service connection for ischemic heart disease, effective March 2, 1997, the date of the first medical evidence of ischemic heart disease.  The Veteran asserts that he had ischemic heart disease prior to March 2, 1997.

As noted, the Veteran's claim of entitlement to service connection for heart disease was first denied by VA on February 1987.  Pertinent to the instant claim, the effective date of the award in this case will be the later of the date such claim was received by VA (November 1986) or the date the disability arose, whichever is later.  38 C.F.R. § 3.816(c)(2).

The Board finds that entitlement to an effective date prior to March 2, 1997, for the award of entitlement to service connection for ischemic heart disease is not possible in this case, as March 2, 1997, is the earliest date the "disability arose," as ischemic heart disease was not of record prior to that date.

While a March 1994 VA record noted likely ischemic heart disease, congestive heart failure (due to not taking medications), and cardiomyopathy, an April 1994 Thallium imaging was negative for ischemic changes.  While records indicate that the Veteran complained of shortness of breath and had been diagnosed with hypertension prior to March 2, 1997, there is no evidence that ischemic heart disease was of record prior to March 2, 1997.

As noted, the governing regulations in this case (including 38 C.F.R. § 3.400 and 38 C.F.R. § 3.816) specify that the effective date of the award will be the later of the date such claim was received by VA, or the date the disability arose.  As such, an effective date prior to March 2, 1997, for the award of entitlement to service connection for ischemic heart disease, is not warranted.


ORDER

An effective date prior to March 2, 1997, for the grant of service connection for ischemic heart disease is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


